                     Case 1:21-cv-04406-PKC Document 16 Filed 06/14/21 Page 1 of 1


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                             LLP
                                                ONE MANHATTAN WEST
                                                                                                         FIRM/AFFILIATE OFFICES
                                                NEW YORK, NY 10001                                               -----------
                                                            ________                                           BOSTON
                                                                                                              CHICAGO
                                                    TEL: (212) 735-3000                                       HOUSTON
                                                    FAX: (212) 735-2000                                     LOS ANGELES
                                                                                                             PALO ALTO
                                                      www.skadden.com                                     WASHINGTON, D.C.
   DIRECT DIAL                                                                                               WILMINGTON
                                                                                                                 -----------
(212) 735-3792
                                                                                                                BEIJING
   DIRECT FAX
                                                                                                              BRUSSELS
(917)-777-3792                                                                                               FRANKFURT
   EMAIL ADDRESS                                                                                             HONG KONG
CHRISTOPHER.MALLOY@SKADDEN.COM                                                                                 LONDON
                                                                                                               MOSCOW
                                                                                                                MUNICH
                                                                                                                 PARIS
                                                                                                             SÃO PAULO
                                                                       June 14, 2021                            SEOUL
                                                                                                              SHANGHAI
                                                                                                             SINGAPORE
                                                                                                                 TOKYO
                   VIA ECF                                                                                     TORONTO



                   The Honorable P. Kevin Castel
                   United States District Judge
                   United States Courthouse
                   500 Pearl Street
                   New York, New York 10007

                                     RE:    Castle Apparel Limited et al. v. Del Vecchio et al.,
                                            No. 1:21-cv-04406-PKC

                   Dear Judge Castel:

                          We write regarding our entry of appearance filed on June 9, 2021 on behalf
                   of defendants Claudio Del Vecchio, Matteo Del Vecchio, Peak Trust Company, DV
                   Family LLC, and Delfin S.A.R.L. in the above-referenced action (the “Action”).
                   (ECF No. 12) Our entry of appearance on behalf of defendant Peak Trust Company
                   was inadvertent and we respectfully request that the Court terminate our
                   representation as to Peak Trust Company. We continue to represent the remaining
                   defendants in the Action. An initial pre-trial conference is currently scheduled for
                   August 11, 2021. (ECF No. 15)

                           We are aware that Thomas A. Gentile, Esquire of Wilson Elser Moskowitz
                   Edelman & Dicker LLP has been retained by Peak Trust Company and that a formal
                   entry of appearance on behalf of Peak Trust Company is forthcoming.

                                                                       Respectfully submitted,

                                                                       /s/ Christopher P. Malloy

                                                                       Christopher P. Malloy

                   cc:    All Counsel of Record (via ECF)
